Appeal by the defendant from a judgment of the Supreme Court, Queens County *817(O’Dwyer, J.), rendered April 18, 1995, convicting him of robbery in the first degree (three counts) and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The Supreme Court properly found, after a hearing, that the pretrial identification procedures were not unduly suggestive (see People v Bolt, 295 AD2d 357 [2002]; People v Foster, 272 AD2d 410 [2000]; People v Baptiste, 201 AD2d 659 [1994]).
The defendant’s remaining contentions are without merit. Altman, J.P., H. Miller, Goldstein and Skelos, JJ., concur.